Citation Nr: 1611974	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

5. Entitlement to service connection for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and His Friend


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1979 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Based on the Veteran's place of residence, jurisdiction for this claim is in Winston-Salem, North Carolina.

In November 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in May 2015 when the claims of service connection for left and right knee disabilities, a right wrist disability, and a low back disability were reopened and those claims and the claim of service connection for an acquired psychiatric disability were remanded for further development, to specifically include seeking additional records from the Veteran's period of service.  The records in question were obtained by VA in May and June 2015.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a psychiatric disability and for residuals of a right wrist fracture are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not indicate that the Veteran's claimed low back disability was incurred in or aggravated by service or is otherwise the result of service.

2. The evidence does not indicate that the Veteran's claimed left knee disability was incurred in or aggravated by service or is otherwise the result of service.

3. The evidence does not indicate that the Veteran's claimed right knee disability was incurred in or aggravated by service or otherwise the result of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  In this instance, there is no evidence of an in-service 

All pertinent, identified medical records have been obtained and considered.  The Veteran was provided a VA examination in April 2008 with respect to his claims of service connection for a left knee disability and for a low back disability.  While the Veteran did request a new examination by another examiner, he did not provide any specific argument or indication that the examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disabilities of the knees, to the extent that arthritis is diagnosed, are chronic diseases for these purposes.

Facts and Analysis

Low Back

The Veteran's service treatment records show that he was treated in January 1981 for back pain after lifting weights.  The provider diagnosed a low back strain and noted that the physical examination was essentially normal.

The Veteran has been treated for back pain on multiple occasions over the years, and has described an injury that occurred while squatting 400 pounds.  He has complained of low back pain that radiates down his left leg.  At hearing he testified that he worked as a barber in service and when he would seek treatment for back pain he was prescribed topical pain relief and bed rest and told to return to duty.  He testified that he was given a stool to sit on while cutting hair 

At the May 2008 VA examination the Veteran had full flexion to 90 degrees with pain beginning at 60 degrees, full extension to 30 degrees with pain at 30 degrees, full lateral flexion of 30 degrees bilaterally with pain at 25 degrees and full lateral rotation of 30 degrees bilaterally with pain at 30 degrees.  X-rays showed absent lordosis and possible narrowing of the disc space at L4-5 and L5-S1.  The VA examiner offered the opinion that the Veteran's current back disability was not related to his service or to the incident of back pain in service.  The examiner explained that the Veteran was only treated once in service for low back pain and the evidence did not indicate a serious injury or repetitive trauma incurred in service.  The examiner stated that the changes evidence on X-ray "are just normal wear and tear and consistent with this veteran's lifestyle and age."

The Veteran underwent back surgery in March 2012 for foraminal stenosis at L4-5.  A micro-laminectomy of the discs was performed.  Imaging studies from August 2014 showed collapse of the L4-5 disc space consistent with severe disc degeneration.

Based on the evidence set forth above, the Veteran's low back disability is not shown to have had its onset in service.  While the evidence shows that he was treated in service in January 1981 for complaints of low back pain after lifting weights, the evidence does not show any further treatment in service.  The Veteran is currently shown to have degenerative disc disease in his low back, which has required back surgery.  However, the Veteran is not shown to have sought treatment for back pain for some twenty years after service separation.  

The VA examiner offered an opinion with respect to the Veteran's low back disability, stating that it was not likely to be the result of service, to include the complaint of pain in service.  Instead, the examiner attributed the Veteran's low back disability to normal wear and tear consistent with the Veteran's lifestyle and age.  The Veteran has not provided any medical evidence or opinion to the contrary.  

As a result, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection with respect to his low back disability and the benefit of the doubt does not apply here.  38 U.S.C.A. § 5107(b). 

Left and Right Knees

The Veteran was treated in service in October 1979 for complaints of left knee pain that began early in his service.  He reported having a previous left knee problem for which he had not sought medical treatment.  He was given a medical profile to avoid running or strenuous exercise as a result of stress-related arthralgia.  X-rays performed in November 1979 were within normal limits but did show a congenital variation in the patella.  At service separation, the Veteran reported that he had a "trick" knee, but his physical examination was normal.

The Veteran has been treated on several occasions for bilateral knee pain worsening over the years.  In May 2007 the Veteran was treated for complaints of pain in both knees for 15 years; the pain was located under the knee caps and was burning in nature.  In May 2008 he underwent left knee arthroscopy surgery to treat patellofemoral syndrome.  X-rays in August 2011 showed degenerative changes in both knees, worse on the left side.  A treatment note in January 2013 stated that the Veteran had undergone arthroscopic surgery on both knees.

In May 2008, the Veteran was provided a VA examination with respect to his claims.  Range of motion testing shows full range of motion (0 degrees of extension and 140 degrees of flexion) in the left knee with pain beginning at 120 degrees of flexion.  He had tenderness to palpation and an MRI showed patellofemoral joint disease with a small synovial cyst.  The VA examiner offered the opinion that the Veteran's current left knee disability was not caused by or a result of the knee condition incurred during service.  The examiner noted that the Veteran has patellofemoral joint syndrome, which is the same condition for which he was treated in service, but noted that he was only seen for the problem on two occasions early in his service.  After service there was no evidence of any pain or treatment until recently, which led the examiner to conclude that it was a recurring condition which was present as a result of strain on the knee.

At hearing in November 2014, the Veteran testified that his right knee disability was a result of the disability in the left knee.  Specifically, he felt that the change in the way he walked as a result of the left knee disability had caused the right knee disability.  The Veteran also argued that he had a knee problem at the time he entered service which became worse on active duty and had been a chronic debilitating condition from that time.  He also stated that both of his knees had bothered him in service, but the left knee had been the more painful one and he didn't worry about the right one too much.

Based on the evidence set forth above, the Veteran's left knee disability is not shown to have had its onset in service.  While the evidence shows that the Veteran was treated in service in October and November 1979 for complaints of left knee pain and was given a temporary medical profile, the evidence does not show any further treatment in service.  The Veteran reported having a "trick" knee at the time of service separation, but the accompany physical examination was normal.  

The Veteran is currently shown to have a disability in both his left and right knees which he reports began in the early 1990s, and has had surgery on both knees for patellofemoral syndrome.  However, the Veteran has not provided any evidence in the form of medical records or opinions which indicate that the current knee disabilities are related to the left knee pain in service.  The Veteran has argued that his current right knee disability is the result of an altered gait to accommodate his left knee disability, which he asserts was incurred in service.   

The VA examiner offered an opinion with respect to the Veteran's left knee disability, stating that it was not likely to be the result of service, to include the complaint of pain in service.  The examiner noted that the pain in service was due to patellofemoral syndrome, the cause of the Veteran's current knee pain, but the long span of years between service and the onset of pain and the need for treatment after service led him to conclude that the Veteran had a recurring condition due to strain on his knee after service.  As noted, the Veteran has not provided any medical evidence or opinion to the contrary.  

As a result, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection with respect to his left knee disability.  With respect to the right knee disability, there is no evidence of a disability in service or of a link between the current disability and service, and, where service connection for the left knee has been denied, secondary service connection for the right knee disability must also be denied.  The benefit of the doubt does not apply here.  38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability that is the result of his experiences in service.  He has described that once, during rounds on his ship, his shipmate found a man hanging in his room and called the Veteran to observe it.  This occurred not long after the Veteran's mother and brother had both died, which he said made him more sensitive to viewing a dead body.  In addition, the Veteran described being troubled after the death of his mother and brother and requesting a hardship discharge, which was denied.

The record shows that the Veteran was tentatively diagnosed with PTSD and assigned to a PTSD group for therapy and psychoeducation in September 2011.  The provider also diagnosed major depressive disorder, recurrent, in partial remission.  The basis for the provider's assessment was the history provided by the Veteran including the loss of his mother and brother, the denial of a hardship discharge, finding a hanging man during patrol rounds, and seeing his nephew shoot and kill a man after service separation.  These were felt to meet the stressor and symptoms criteria for a diagnosis of PTSD.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this instance, the low threshold standard of McLendon has been met based on the VA treatment records.  An examination is needed to determine the exact nature of the Veteran's acquired psychiatric disability and to determine which, if any, of the events in service may have been the cause of any such disability.

The Veteran also seeks service connection for a right wrist disability, which he asserts to be the residual of a right wrist fracture incurred in service.  The Veteran testified at hearing that he fractured the right wrist playing basketball in service and that he had a bone chip in his wrist.  He testified that he was treated with a cast, which he was still wearing when he returned home for his mother's funeral and that his family all signed the cast.  Although the Veteran's service treatment records do not mention a wrist injury, he has asserted that he was treated in sick bay aboard ship and was in a cast for several weeks.  Lay statements from a childhood friend and from his sister both reference the Veteran as having had his right wrist in a cast when he returned home during his military service to attend his mother's funeral.  Based on this evidence, the Board accepts that the Veteran did sustain a wrist injury in service which resulted in a cast.  With respect to a current disability, the evidence is limited to the Veteran's reports of symptoms of pain and difficulty gripping things and allegations that he has arthritis in his right wrist.  He has not been afforded a VA examination of the right wrist to determine if the symptoms complained of could constitute residuals of the injury in service.

In this instance, the low threshold standard of McLendon is met and a VA examination of the right wrist should be provided on remand.  The examiner is instructed to accept that the Veteran had a right wrist injury in service which resulted in him wearing a plaster cast, and should offer any opinions based on this information and the evidence, if any, of current disability of the right wrist.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an appropriate VA psychiatric examination to determine whether it is at least as likely as not (probability 50 percent or greater) that the Veteran has an acquired psychiatric disability, to include major depressive disorder and/or PTSD, which was incurred in military service, to include as a result of the identified stressors.  The stressors identified are the death of the Veteran's mother, followed a short time later by the death of his brother in an automobile accident, and finding a man hanging while on patrol, as well as seeing his nephew shoot someone after service.  The examiner should specify which, if any, of the events in service is the cause of the Veteran's current acquired psychiatric disability, and should specify whether all criteria for a PTSD diagnosis are met.  If a disorder other than PTSD is found, the examiner should also state whether it is at least as likely as not due to service.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. Afford the Veteran an appropriate VA examination to determine whether he has a current right wrist disability and offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that such a disability is the residual of an injury sustained in service.  Specifically, the examiner should take X-rays or other imaging studies of the Veteran's right wrist, should include range of motion findings and testing of muscle strength and reflexes, and should include the findings in the examination report.  

The examiner is instructed that, despite a lack of medical evidence from the Veteran's time in service, the Board has accepted as fact that he sustained an injury to the right wrist in service, which resulted in a cast worn for several weeks.  With this as the identified injury in service, the examiner's opinion should address whether any findings relative to the Veteran's right wrist, to include arthritis, limitation of motion, and reduced reflexes and muscle strength, would constitute residuals of such an injury.  

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

3. The RO/AMC should review the VA examination reports for completeness and ensure that the questions posed above are answered in a manner sufficient for adjudication of the claims.

4. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


